Citation Nr: 1547972	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  07-30 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for scoliosis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the claim is currently with the RO in Pittsburgh, Pennsylvania.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2010, the Board remanded this matter to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the March 2010 Board Remand is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  The Veteran's scoliosis of the thoracic spine is a congenital defect.

2.  There was no superimposed disease or injury of the congenital defect during service, and no permanent worsening of scoliosis during service.


CONCLUSION OF LAW

The criteria for service connection for scoliosis of the thoracic spine have not been met.  38 U.S.C.A. §§ 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.306, 4.9 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection for scoliosis of the thoracic spine prior to initial adjudication in April 2007.  A February 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The February 2007 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. §  5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the electronic file) in July 2007 and November 2014 (pursuant to the March 2010 Board Remand).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall, 11 Vet. App. at 268.  The Board finds that the July 2007 and November 2014 VA examinations are adequate with regard to the service connection claim adjudicated herein.  The opinions rendered in the July 2007 and November 2014 VA examinations, taken together, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for thoracic spine scoliosis has been met.  38 C.F.R. § 3.159(c)(4).  

VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection for Scoliosis of the Thoracic Spine

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, scoliosis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that, in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin at 394 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin at 396-97.  VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran has scoliosis of the thoracic spine that is a congenital defect.  In this case, the October 1980 enlistment medical examination is negative for complaints or abnormalities, and, on clinical evaluation, the spine was normal.  During service in February 1983, the Veteran underwent an abdominal X-ray series in connection with complaints of abdominal pain.  Incidental findings of mild thoracic scoliosis were noted.  

Pursuant to the March 2010 Board Remand, the Veteran was afforded a VA examination in September 2014.  After a comprehensive physical examination, the September 2014 VA examiner opined that the thoracic spine scoliosis is a congenital defect (as opposed to a congenital disease).  The September 2014 VA examiner explained that the thoracic spine scoliosis is a defect from birth that did not need any surgery.  The September 2014 VA examiner also noted that the Veteran had been working as a cook/chef at a retirement Catholic convent with no restrictions.

In the absence of superimposed disease or injury, service connection may not be allowed for thoracic spine scoliosis because this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§3.303(c), 4.9.  VA regulations specifically prohibit service connection for congenital defects, such as the Veteran's thoracic spine scoliosis, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

The Board next finds that there was no superimposed disease or injury of the congenital defect of scoliosis during service, and the congenital defect of scoliosis did not increase in severity beyond the normal progression during service.  During the July 2007 VA examination, the Veteran reported that she had been told in high school that she had a thoracic spine curvature not requiring treatment or intervention.  The July 2007 VA examiner noted the Veteran's claim of service connection for congenital thoracic scoliosis, which the Veteran believed had been aggravated during service by frequent lifting.  Upon inspection of the spine, the Veteran's posture was normal, head position was normal, and there was no abnormal spinal curvature, although the July 2007 VA examiner diagnosed congenital mild thoracic scoliosis.  The July 2007 VA examiner noted that the Veteran's condition was congenital and mild, and indicated that the Veteran denied any significant injury or trauma while in service (other than the claimed frequent lifting).  The July 2007 VA examiner opined that it was less likely as not that the Veteran's congenital thoracic spine scoliosis was aggravated during service beyond its normal progression.  The July 2007 VA examiner further explained that frequent lifting would not aggravate or worsen a mild curvature (scoliosis) of the spine.  

The Veteran is not competent to resolve whether the thoracic spine scoliosis is related to, or aggravated by, the reported in-service event of frequent lifting.  The etiology of thoracic spine scoliosis involves complex medical questions regarding disease processes occurring in the spine, which a layperson could not observe directly.  Thoracic spine scoliosis also requires specialized knowledge and X-ray or specialized testing to diagnose, and an understanding of the disease processes and progressions to opine as to onset and aggravation.

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a thoracic spine disability that is qualified for VA disability compensation benefits.  The evidence shows that the Veteran has a congenital defect, scoliosis of the thoracic spine, which, by regulatory definition, is not a disability.  38 C.F.R. §§ 3.303(c), 4.9; see VAOPGCPREC 82-90.  The service and VA treatment records, along with the findings of the July 2007 and September 2014 VA examinations, establish that the Veteran has been diagnosed with the congenital defect of thoracic spine scoliosis not requiring treatment.  While the Veteran has been diagnosed with scoliosis of the thoracic spine, the weight of the evidence demonstrates this congenital defect was not subjected to a superimposed disease or injury during service that created additional disability, and the preexisting congenital scoliosis was not permanently increased in severity beyond the natural progression (aggravated) during service as required for service connection for a congenital defect.  Id.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding of service connection for scoliosis of the thoracic spine, and the appeal must be denied.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for scoliosis of the thoracic spine is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


